DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 01/26/2022.  Claims 1, 5-6, 11, 14, 24, and 27 have been amended.  Claims 1, 3-12, 14, 16-25, and 27-28 are pending and are directed towards apparatuses, methods, and computer product for Quantum Key Relay Based on Centralized Management and Control Network.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 01/26/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitations of claims 1 and 11, that Sasaki, Pearson, and Takahashi fail to teach “a quantum key consumption requirement of each service request” (page 22-24 of the present response) have been fully considered but they are not persuasive.
	Regarding A) as recognized by the applicant’s attorney on page 23 of the response, Sasaki discloses that each KMA resizes key materials for absorbing the difference in key generation rate and key length of each QKD link, stores the key materials and link statistic relevant data such as quantum bit error rate (QBER) and key generation rate, and forwards all these data to a key management server (KMS).  In addition, Sasaki discloses key generation rate and key length of each QKD link and end points which have been requested.  The end points in the QKD link requested in Sasaki corresponds to the user’s service request in the recited claim.  Specifically, the user is requesting for a service for determining end points in the QKD link.  Therefore, the prior art discloses the feature recited in the claimed limitation.
B) Applicant’s arguments, with respect to the amended limitations of claims 1 and 11, that Sasaki, Pearson, and Takahashi fail to teach “a status of a quantum link … indicating whether the quantum link is operable” (page 24-25 of the present response) have been fully considered but they are not persuasive.
	Regarding B) Pearson teaches a status of a quantum link … indicating whether the quantum link is operable (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics and employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H).  The node employing an algorithm for determining a single shortest path in Pearson corresponds to an indication of an operable quantum link in the recited claim.  Specifically, the determination of a path shows that a quantum link is operable.  Therefore, the prior art discloses the feature recited in the claimed limitation.
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
A.	Claim 1, line 16, recites “satifiable” when it should recite “satisfiable”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3-10, 14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (Field test of quantum key distribution in the Tokyo QKD Network), hereinafter Sasaki, published May 23, 2011 in view of Pearson et al. (US Pub. 2004/0184603), hereinafter Pearson, filed on Mar. 18, 2004 and Takahashi et al. (US Pub. 2014/0143443), hereinafter Takahashi, filed on Sep. 25, 2013.
	Regarding claim 1, Sasaki teaches a method comprising: 
obtaining, by a centralized controller of a centralized management and control network, Z service requests each of which requests a service transmission to be performed between two service nodes, wherein Z is an integer greater than or equal to 1, and wherein the centralized management and control network comprises N service nodes configured to communicate services with one another, and M key nodes configured to provide quantum keys to the N service nodes for communicating the services, both N and M being integers greater than or equal to 2 (section 2: Outline, para 4, line 8-12 and para 5, line 12-15; key management server (KMS), which is the centralized network management that coordinates and oversees all links in the network, receives a request for QKD end points in a routing table from trusted nodes and a secure key can be relayed from one node to a second node by a quantum link); 
determining, by the centralized controller based on each of the Z service requests, a source service node and a destination service node corresponding to each service request, and a quantum key consumption requirement of each service request including a quantum key consumption parameter, wherein the source service node is corresponding to a source key node in the M key nodes, and the destination service node is corresponding to a destination key node in the M key nodes (section 2: Outline, para 4, line 1-5 and para 5, line 12-15; key management server (KMS) receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and then selects an appropriate route from it);
determining, by the centralized controller for each service request, whether to perform a key relay operation for the service transmission of a service request, based on whether the quantum key consumption requirement of the service request is satifiable by the centralized management and control network (section 2: Outline, para 4, line 1-5 and para 5, line 12-15; key management server (KMS) receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and then selects an appropriate route from it); 
when determining to perform key relay operations for G service requests in the Z service requests, determining, by the centralized controller, key relay instructions corresponding to the G service requests, based on end points corresponding to each of the G service requests, the quantum key consumption parameter of each of the G service requests, and topology HW 85o38537USo6Page 2 of 23information of the M key nodes in the centralized management and control network, wherein G is an integer less than or equal to Z and greater than or equal to 1, and wherein each key relay instruction specifies a path for relaying a quantum key between the source key node and the destination key node of a respective service request (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link); and 
	Sasaki does not teach identifier of the source service node and an identifier of the destination service node
Pearson teaches identifier of the source service node and an identifier of the destination service node (para 35, line 4-8 and para 65, line 1-11; QKD neighbor database 77 may include node identifier 805 for each of the QKD relays, where the QKD relays include source and destination nodes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for the source and destination nodes.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki teaches the topology information of the M key nodes in the centralized management and control network (section 2: Outline, para 4, line 1-13; the KMS manages the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link) comprises:
	Sasaki does not teach an identifier of each key node, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes, on each path from the source key node to the destination key node of the respective service request, and wherein each path comprises one minimum-edge-weight node pair, that comprises two key nodes with a minimum edge weight on a respective path
Pearson teaches an identifier of each key node, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes, on each path from the source key node to the destination key node of the respective service request, and wherein each path comprises one minimum-edge-weight node pair, that comprises two key nodes with a minimum edge weight on a respective path (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics, including number of secret key bits exchanged and rates of number of secret bits shared between two relays, associated with every link between every node in QKD network 115, where the node employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for nodes along a shortest path from one node to another and link metrics for two relays in a link.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
	Sasaki and Pearson do not teach wherein a smaller edge weight of the two adjacent key nodes indicates a weaker quantum key providing capability of the two adjacent key nodes
Takahashi teaches wherein a smaller edge weight of the two adjacent key nodes indicates a weaker quantum key providing capability of the two adjacent key nodes (para 22, line 1-21 and para 29, line 1-8; a node selects a path in which depletion of the link keys is avoided and the consumption of keys in the entire communication system is held down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide avoiding the depletion of keys in a link within a path and keeping key consumption down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Sasaki teaches implementing, by the centralized controller, the key relay instructions corresponding to the G service requests to key nodes corresponding to the key relay instructions, so that the key nodes perform quantum key relay based on the key relay instructions, to generate respective shared quantum keys between respective source key node and destination key nodes (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link).
Sasaki does not teach delivering the key relay instructions
	Pearson teaches delivering the key relay instructions (para 35, line 4-8; a node may send reservation requests for each node along a selected path through the QKD network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for the delivery of reservation requests for nodes along a selected path through the QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 3, Sasaki, Pearson, and Takahashi teach method of claim 1.
	Sasaki does not teach the edge weight of the two adjacent key nodes comprises any one of following content: 
a sum of a quantity of inventory quantum keys shared by the two adjacent key nodes and a quantity of quantum keys that are generated and shared by the two adjacent key nodes in preset duration;  
HW 85o38537USo6Page 3 of 23a quantity of inventory quantum keys shared by the two adjacent key nodes; and 
a generation speed of a quantum key shared by the two adjacent key nodes.
Pearson teaches the edge weight of the two adjacent key nodes comprises any one of following content: 
a sum of a quantity of inventory quantum keys shared by the two adjacent key nodes and a quantity of quantum keys that are generated and shared by the two adjacent key nodes in preset duration;  
HW 85o38537USo6Page 3 of 23a quantity of inventory quantum keys shared by the two adjacent key nodes (Fig. 3 and para 43, line 1-14; link metrics between two relays at each end of a QKD relay may be determined by number of secret key bits exchanged between two relays); and 
a generation speed of a quantum key shared by the two adjacent key nodes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide link metrics based on number of secret key bits exchanged between two relays.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 4, Sasaki, Pearson, and Takahashi teach method of claim 3.
	Sasaki teaches after obtaining, by the centralized controller, the Z service requests, and before determining the key relay instructions corresponding to the G service requests (section 2: Outline, para 4, line 8-12 and para 5, line 12-15; key management server (KMS), which is the centralized network management that coordinates and oversees all links in the network, receives a request for QKD end points in a routing table from trusted nodes), the method further comprises: 
for each of the Z service requests, performing following operations: 
determining, by the centralized controller, each path from the source key node to the destination key node (section 2: Outline, para 5, line 12-15; key management server (KMS) determines QKD end points in a routing table and then selects an appropriate route from it); 
determining, by the centralized controller for each path, a current quantum key generation speed of the two adjacent key nodes on the respective path (section 2: Outline, para 4, line 1-7 and para 5, line 12-15; key management server (KMS) receives key generation rate and key usage from trusted nodes, and then selects an appropriate route from it); and
	when the centralized controller determines that another service request has not been allocated on the respective path and there is no plan to allocate another service request on the respective path, determining the current quantum key generation speed as a quantum key generation speed of the two adjacent key nodes (section 2: Outline, para 4, line 1-7 and para 5, line 12-15; key management server (KMS) receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and then selects an appropriate route from it to relay a secure key shared with one node to a second node); or 
when the centralized controller determines that another service request has been allocated on the respective path or there is a plan to allocate another service request on the respective path, determining a quantum key consumption speed, corresponding to the another service request, of the two adjacent key nodes, and determining a difference between the current quantum key generation speed and the quantum key consumption speed corresponding to the another service request as a quantum key generation speed of the two adjacent key nodes.
Regarding claim 5, Sasaki, Pearson, and Takahashi teach method of claim 3.
	Sasaki teaches after obtaining, by the centralized controller, the Z service requests, and before determining the key relay instructions corresponding to the G service requests (section 2: Outline, para 4, line 8-12 and para 5, line 12-15; key management server (KMS), which is the centralized network management that coordinates and oversees all links in the network, receives a request for QKD end points in a routing table from trusted nodes), the method further comprises: 
for each of the Z service requests, performing following operations: 
determining, by the centralized controller, each path from the source key node to the HW 85o38537USo6Page 4 of 23destination key node (section 2: Outline, para 5, line 12-15; key management server (KMS) determines QKD end points in a routing table and then selects an appropriate route from it);
Sasaki does not teach determining a quantity of inventory quantum keys currently shared by the two adjacent key nodes on the respective path; and 
when determining that another service request has not been allocated on the respective path and there is no plan to allocate another service request on the respective path, determining the quantity of the inventory quantum keys currently shared by the two adjacent key nodes as a first quantity of inventory quantum keys shared by the two adjacent key nodes; or 
when the centralized controller determines that another service request has been allocated on the respective path or there is a plan to allocate another service request on the respective path, determining a quantum key consumption quantity, corresponding to the another service request, of the two adjacent key nodes, and determining a difference between the quantity of the inventory quantum keys currently shared by the two adjacent key nodes and the quantum key consumption quantity corresponding to the another service request as a first quantity of inventory quantum keys shared by the two adjacent key nodes.
Pearson teaches determining a quantity of inventory quantum keys currently shared by the two adjacent key nodes on the respective path (Fig. 3 and para 43, line 1-14; link metrics between two relays at each end of a QKD relay may be determined by number of secret key bits exchanged between two relays); and 
when determining that another service request has not been allocated on the respective path and there is no plan to allocate another service request on the respective path, determining the quantity of the inventory quantum keys currently shared by the two adjacent key nodes as a first quantity of inventory quantum keys shared by the two adjacent key nodes (Fig. 3 and para 35, line 1-8 and para 43, line 1-14; a node may send reservation requests to nodes along a selected path where link metrics between two relays at each end of a QKD relay may be determined by number of secret key bits exchanged between two relays); or 
when the centralized controller determines that another service request has been allocated on the respective path or there is a plan to allocate another service request on the respective path, determining a quantum key consumption quantity, corresponding to the another service request, of the two adjacent key nodes, and determining a difference between the quantity of the inventory quantum keys currently shared by the two adjacent key nodes and the quantum key consumption quantity corresponding to the another service request as a first quantity of inventory quantum keys shared by the two adjacent key nodes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for determining number of secret key bits exchanged between two QKD relays.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 6, Sasaki, Pearson, and Takahashi teach method of claim 1.
	Sasaki teaches after determining, by the centralized controller based on each of the Z service requests, the source service node and the destination service node corresponding to each service request, and the quantum key consumption requirement of each service request, and before determining the key relay instructions corresponding to the G service requests (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table by trusted nodes, as well as key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link), the method further comprises: 
for each of the Z service requests, performing following operations: 
determining, by the centralized controller from the centralized management and control network based on the topology information of the M key nodes, paths from the source key node to the destination key node of the respective service request, to obtain a first path set (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS determines QKD end points in a routing table, receives key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link); and
Sasaki does not teach determining from the first path set, Q second paths that meet a first condition corresponding to the quantum key consumption parameter, wherein Q is an integer greater than or equal to 0; and  
Pearson teaches HW 85o38537USo6Page 5 of 23determining from the first path set, Q second paths that meet a first condition corresponding to the quantum key consumption parameter, wherein Q is an integer greater than or equal to 0 (Fig. 4A and para 46, line 1-11; employ algorithms, where link metrics are constructed for each end-to-end links between nodes, for computing the best paths (e.g. least cost) for key transport through QKD network 115); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide link metrics for computing the best paths (e.g. least cost) for key transport.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Sasaki and Pearson do not teach wherein, when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, the first condition corresponding to the quantum key consumption parameter is: P+Pm+wm*t ≥ K, wherein P is a quantity of inventory quantum keys between the source key node and the destination key node, Pm is a quantity of inventory quantum keys of a minimum-edge-weight node pair on a path, and wm is a quantum key generation speed of the minimum-edge-weight node pair on the path; or 
wherein, when the quantum key consumption parameter comprises a service's key consumption speed V, the first condition corresponding to the quantum key consumption parameter is: wm ≥ V.
Takahashi teaches wherein, when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, the first condition corresponding to the quantum key consumption parameter is: P+Pm+wm*t ≥ K, wherein P is a quantity of inventory quantum keys between the source key node and the destination key node, Pm is a quantity of inventory quantum keys of a minimum-edge-weight node pair on a path, and wm is a quantum key generation speed of the minimum-edge-weight node pair on the path; or 
wherein, when the quantum key consumption parameter comprises a service's key consumption speed V, the first condition corresponding to the quantum key consumption parameter is: wm ≥ V (para 22, line 1-2 and line 7-10; in a quantum cryptographic communication system, the exchange and the relay of an key cannot be performed at a speed equal to or larger than the number of the shared link keys or the speed of sharing the link keys).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide for determining the number of shared link keys or the speed of sharing the link keys when performing the exchange and the relay of keys.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Regarding claim 7, Sasaki, Pearson, and Takahashi teach method of claim 6.
Sasaki teaches determining, by the centralized controller, the key relay instructions corresponding to the G service requests (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes and implements code for managing the provision of secure paths using QKD link) comprises: 
determining, based on the key relay path, a key relay instruction corresponding to a service request (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes and implements code for managing the provision of secure paths)
Sasaki does not teach when Q is equal to 1, determining a second path as a key relay path; or 
when Q is greater than 1, determining, by the centralized controller, a minimum- edge-weight node pair on each second path and an edge weight of the minimum-edge- weight node pair, determining a minimum-edge-weight node pair with a maximum edge weight from minimum-edge-weight node pairs of all the second paths, determining, as a key HW 85o38537USo6Page 6 of 23relay path, a second path corresponding to the minimum-edge-weight node pair with the maximum edge weight, and determining, based on the key relay path, a key relay instruction corresponding to a service request.
Pearson teaches when Q is equal to 1, determining a second path as a key relay path (para 46, line 17-22 and para 47, line 1-9; a first disjoint path may be determined that includes QKD relays 205A, 205B, 205C, 205D, and 205H); or 
when Q is greater than 1, determining, by the centralized controller, a minimum- edge-weight node pair on each second path and an edge weight of the minimum-edge- weight node pair, determining a minimum-edge-weight node pair with a maximum edge weight from minimum-edge-weight node pairs of all the second paths, determining, as a key HW 85o38537USo6Page 6 of 23relay path, a second path corresponding to the minimum-edge-weight node pair with the maximum edge weight, and determining, based on the key relay path, a key relay instruction corresponding to a service request.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for another path for transporting keys across QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 8, Sasaki, Pearson, and Takahashi teach method of claim 6.
Sasaki teaches determining, by the centralized controller, the key relay instructions corresponding to the G service requests (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes and implements code for managing the provision of secure paths using QKD link) comprises: 
Sasaki does not teach when Q is equal to 0, determining S paths from the first path set, to obtain a third path set, wherein S is an integer greater than or equal to 2, and any two paths comprised in the third path set do not have an overlapping edge; and
Pearson teaches when Q is equal to 0, determining S paths from the first path set, to obtain a third path set, wherein S is an integer greater than or equal to 2, and any two paths comprised in the third path set do not have an overlapping edge (Fig. 4B and para 47, line 1-11; two or more disjoint paths are determined for transporting end-to-end secret keys across QKD network, where a first disjoint path includes QKD relays 205A, 205B, 205C, 205D, and 205H and a second disjoint path includes QKD relays 205A, 205E, 205F, 205G, and 205H); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for another group of paths for transporting keys across QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Sasaki and Pearson do not teach when the centralized controller determines that the S paths meet a second condition corresponding to the quantum key consumption parameter, determining the S paths as key relay paths, and determining, based on the key relay paths, a key relay instruction corresponding to a service request, wherein when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, the second condition corresponding to the quantum key consumption parameter is 
    PNG
    media_image1.png
    40
    184
    media_image1.png
    Greyscale
, or 
when the quantum key consumption parameter comprises a service's key consumption speed V, the second condition corresponding to the quantum key consumption parameter is 
    PNG
    media_image2.png
    39
    102
    media_image2.png
    Greyscale
, wherein a value range of i is [1,S], Pi is a quantity of inventory quantum keys of a minimum-edge-weight node pair on an ith path, and w; is a quantum key generation speed of the minimum-edge-weight node pair on the ith path.
Takahashi teaches when the centralized controller determines that the S paths meet a second condition corresponding to the quantum key consumption parameter, determining the S paths as key relay paths, and determining, based on the key relay paths, a key relay instruction corresponding to a service request, wherein when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, the second condition corresponding to the quantum key consumption parameter is 
    PNG
    media_image1.png
    40
    184
    media_image1.png
    Greyscale
, or 
when the quantum key consumption parameter comprises a service's key consumption speed V, the second condition corresponding to the quantum key consumption parameter is 
    PNG
    media_image2.png
    39
    102
    media_image2.png
    Greyscale
, wherein a value range of i is [1,S], Pi is a quantity of inventory quantum keys of a minimum-edge-weight node pair on an ith path, and w; is a quantum key generation speed of the minimum-edge-weight node pair on the ith path (Fig. 5 and para 22, line 1-10 and para 67, line 1-11; in a quantum cryptographic communication system with different possible paths and where key consumption is held down, the exchange and the relay of an key cannot be performed at a speed equal to or larger than the number of the shared link keys or the speed of sharing the link keys).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide for determining the number of shared link keys or the speed of sharing the link keys when performing the exchange and the relay of keys.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Regarding claim 9, Sasaki, Pearson, and Takahashi teach method of claim 8.
Sasaki teaches determining, by the centralized controller, the paths from the first path set (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS determines QKD end points in a routing table and manages the provision of secure paths)
	Sasaki does not teach determining the S paths from the first path set, to obtain a third path set comprises:  
HW 85o38537USo6Page 7 of 23when determining that any two paths in the first path set do not have an overlapping edge, determining that all the paths comprised in the first path set are the S paths; or 
when the centralized controller determines that at least two paths in the first path set have an overlapping edge, determining, for each overlapping edge in the first path set, T paths corresponding to a respective overlapping edge, and using, as one of the S paths, a path corresponding to a minimum-edge-weight node pair with a maximum edge weight in the T paths, wherein T is an integer greater than or equal to 2.
Pearson teaches determining the S paths from the first path set, to obtain a third path set (Fig. 4B and para 47, line 1-11; two or more disjoint paths are determined for transporting end-to-end secret keys across QKD network) comprises:  
HW 85o38537USo6Page 7 of 23when determining that any two paths in the first path set do not have an overlapping edge, determining that all the paths comprised in the first path set are the S paths (Fig. 4B and para 47, line 1-11; two or more disjoint paths are determined for transporting end-to-end secret keys across QKD network, where a first disjoint path includes QKD relays 205A, 205B, 205C, 205D, and 205H and a second disjoint path includes QKD relays 205A, 205E, 205F, 205G, and 205H); or 
when the centralized controller determines that at least two paths in the first path set have an overlapping edge, determining, for each overlapping edge in the first path set, T paths corresponding to a respective overlapping edge, and using, as one of the S paths, a path corresponding to a minimum-edge-weight node pair with a maximum edge weight in the T paths, wherein T is an integer greater than or equal to 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for another group of paths for transporting keys across QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 10, Sasaki, Pearson, and Takahashi teach method of claim 8.
Sasaki teaches determining, by the centralized controller, the paths as the key relay paths (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS determines QKD end points in a routing table and manages the provision of secure paths)
	Sasaki does not teach after determining the S paths as the key relay paths, the method further comprises: 
determining a quantum key consumption quantity L; corresponding to each key node on an ith path of the S paths, wherein, when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, Li=(Pi+wi*t)-R, wherein R is a quantity of remaining keys of a minimum-edge-weight node pair on each path in the third path set, and 
    PNG
    media_image3.png
    37
    229
    media_image3.png
    Greyscale
.
Pearson teaches after determining the S paths as the key relay paths (Fig. 4B and para 47, line 1-11; two or more disjoint paths are determined for transporting end-to-end secret keys across QKD network), the method further comprises: 
determining a quantum key consumption quantity L; corresponding to each key node on an ith path of the S paths, wherein, when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, Li=(Pi+wi*t)-R, wherein R is a quantity of remaining keys of a minimum-edge-weight node pair on each path in the third path set, and 
    PNG
    media_image3.png
    37
    229
    media_image3.png
    Greyscale
 (para 43, line 1-14 and para 46, line 1-11; employ standard algorithms for computing the best paths (e.g. least cost) for key transport through QKD network, where link metric may be determined by a function of a number of secret key bits exchanged between two relays at each end, rates of change in a number of secret bits shared between two relays, a time series average of a number of secret bits shared between two relays, and/or predictions of a number of shared secret bits that will be available at two relays interconnected by a respective link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide algorithms for computing the best paths (e.g. least cost) for key transport through QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 14, Sasaki teaches a centralized controller of a centralized management and control network, comprising a memory, a processor, and a transceiver (section 2: Outline, para 4, line 8-12 and para 5, line 12-15; key management server (KMS), which is the centralized network management that coordinates and oversees all links in the network, receives a request for QKD end points in a routing table from trusted nodes), wherein 
Sasaki does not teach the memory is configured to store a program and an instruction; 
the processor is configured to perform following operations by invoking the program and the instruction that are stored in the memory:
Pearson teaches the memory is configured to store a program and an instruction (para 58, line 3-5; memory provide storage od data and instructions); 
the processor is configured to perform following operations by invoking the program and the instruction that are stored in the memory (para 58, line 3-6; memory provides storage of data and instructions for use by processing unit):
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide processing unit using data and instructions stored in a memory.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki teaches determining, based on each of Z service requests obtained by the transceiver, a source service node and a destination service node corresponding to each of the Z service requests, and a quantum key consumption requirement of each service request including a quantum key consumption parameter, wherein the centralized management and control network comprises N service nodes configured to communicate services with one another, and M key nodes configured to provide quantum keys to the N service nodes for communicating the services, and both N and M are integers greater than or equal to 2, each of the Z service requests requesting a service transmission to be performed between two service nodes, Z being an integer greater than or equal to 1 (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link);
determining, by the centralized controller for each service request, whether to perform a key relay operation for the service transmission of a service request, based on whether the quantum key consumption requirement of the service request is satisfiable by the centralized management and control network (section 2: Outline, para 4, line 1-5 and para 5, line 12-15; key management server (KMS) receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and then selects an appropriate route from it); 
when determining to perform key relay operations for G service requests in the Z service requests, determining key relay instructions corresponding to the G service requests, based on the source service node and the destination service node corresponding to each of the G service requests, the quantum key consumption parameter of each of the G service requests, and topology information of the M key nodes in the centralized management and control network, wherein the source service node is corresponding to a source key node in the M key nodes, the destination service node is corresponding to a destination key node in the M key nodes, and G is an integer less than or equal to Z and greater than or equal to 1, and wherein each key relay instruction specifies a path for relaying a quantum key between the source key node and the destination key node of a respective service request (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link);
the topology information of the M key nodes in the centralized management and control network (section 2: Outline, para 4, line 1-13; the KMS manages the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link) comprises:
	Sasaki does not teach an identifier of each key node, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes, on each path from the source key node to the destination key node of the respective service request, and wherein each path comprises one minimum-edge-weight node pair, that comprises two key nodes with a minimum edge weight on a respective path;
Pearson teaches an identifier of each key node, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes, on each path from the source key node to the destination key node of the respective service request, and wherein each path comprises one minimum-edge-weight node pair, that comprises two key nodes with a minimum edge weight on a respective path (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics, including number of secret key bits exchanged and rates of number of secret bits shared between two relays, associated with every link between every node in QKD network 115, where the node employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for nodes along a shortest path from one node to another and link metrics for two relays in a link.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
	Sasaki and Pearson do not teach wherein a smaller edge weight of the two adjacent key nodes indicates a weaker quantum key providing capability of the two adjacent key nodes
Takahashi teaches wherein a smaller edge weight of the two adjacent key nodes indicates a weaker quantum key providing capability of the two adjacent key nodes (para 22, line 1-21 and para 29, line 1-8; a node selects a path in which depletion of the link keys is avoided and the consumption of keys in the entire communication system is held down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide avoiding the depletion of keys in a link within a path and keeping key consumption down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Takahashi teaches the transceiver is configured to: obtain the Z service requests, and implement the key relay instructions corresponding to the G service requests to key nodes corresponding to the key relay instructions, so that the key nodes perform quantum key relay based on the key relay instructions, to generate respective shared quantum keys between respective source key nodes and destination key nodes (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link).
Sasaki does not teach delivering the key relay instructions
	Pearson teaches delivering the key relay instructions (para 35, line 4-8; a node may send reservation requests for each node along a selected path through the QKD network)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for the delivery of reservation requests for nodes along a selected path through the QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 16, Sasaki, Pearson, and Takahashi teach apparatus of claim 14.
	Sasaki does not teach the edge weight of the two adjacent key nodes comprises any one of following content: 
a sum of a quantity of inventory quantum keys shared by the two adjacent key nodes and a quantity of quantum keys that are generated and shared by the two adjacent key nodes in preset duration;  
HW 85o38537USo6Page 3 of 23a quantity of inventory quantum keys shared by the two adjacent key nodes; and 
a generation speed of a quantum key shared by the two adjacent key nodes.
Pearson teaches the edge weight of the two adjacent key nodes comprises any one of following content: 
a sum of a quantity of inventory quantum keys shared by the two adjacent key nodes and a quantity of quantum keys that are generated and shared by the two adjacent key nodes in preset duration;  
HW 85o38537USo6Page 3 of 23a quantity of inventory quantum keys shared by the two adjacent key nodes (Fig. 3 and para 43, line 1-14; link metrics between two relays at each end of a QKD relay may be determined by number of secret key bits exchanged between two relays); and 
a generation speed of a quantum key shared by the two adjacent key nodes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide link metrics based on number of secret key bits exchanged between two relays.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 17, Sasaki, Pearson, and Takahashi teach apparatus of claim 16.
Sasaki teaches the processor is further configured to, for each of the Z service requests (section 2: Outline, para 4, line 8-12 and para 5, line 12-15; key management server (KMS) receives a request for QKD end points in a routing table from trusted nodes), perform following operations: 
for each of the Z service requests, performing following operations: 
determining, by the processor, each path from the source key node to the destination key node (section 2: Outline, para 5, line 12-15; key management server (KMS) determines QKD end points in a routing table and then selects an appropriate route from it); 
determining, by the processor for each path, a current quantum key generation speed of the two adjacent key nodes on the respective path (section 2: Outline, para 4, line 1-7 and para 5, line 12-15; key management server (KMS) receives key generation rate and key usage from trusted nodes, and then selects an appropriate route from it); and
	when the processor determines that another service request has not been allocated on the respective path and there is no plan to allocate another service request on the respective path, determining the current quantum key generation speed as a quantum key generation speed of the two adjacent key nodes (section 2: Outline, para 4, line 1-7 and para 5, line 12-15; key management server (KMS) receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and then selects an appropriate route from it to relay a secure key shared with one node to a second node); or 
when the processor determines that another service request has been allocated on the respective path or there is a plan to allocate another service request on the respective path, determining a quantum key consumption speed, corresponding to the another service request, of the two adjacent key nodes, and determining a HW 85o38537USo6Page 13 of 23difference between the current quantum key generation speed and the quantum key consumption speed corresponding to the another service request as a quantum key generation speed of the two adjacent key nodes.
Regarding claim 18, Sasaki, Pearson, and Takahashi teach apparatus of claim 16.
Sasaki teaches the processor is further configured to, for each of the Z service requests (section 2: Outline, para 4, line 8-12 and para 5, line 12-15; key management server (KMS) receives a request for QKD end points in a routing table from trusted nodes), perform following operations: 
determining, by the processor, each path from the source key node to the destination key node (section 2: Outline, para 5, line 12-15; key management server (KMS) determines QKD end points in a routing table and then selects an appropriate route from it); 
Sasaki does not teach determining, by the processor for each path, a quantity of inventory quantum keys currently shared by the two adjacent key nodes on a respective path; and 
when the processor determines that another service request has not been allocated on the respective path and there is no plan to allocate another service request on the respective path, determining the quantity of the inventory quantum keys currently shared by the two adjacent key nodes as a first quantity of inventory quantum keys shared by the two adjacent key nodes; or 
when the processor determines that another service request has been allocated on the respective path or there is a plan to allocate another service request on the respective path, determining a quantum key consumption quantity, corresponding to the another service request, of the two adjacent key nodes, and determining a difference between the quantity of the inventory quantum keys currently shared by the two adjacent key nodes and the quantum key consumption quantity corresponding to the another service request as a first quantity of inventory quantum keys shared by the two adjacent key nodes.
Pearson teaches determining, by the processor for each path, a quantity of inventory quantum keys currently shared by the two adjacent key nodes on a respective path (Fig. 3 and para 43, line 1-14; link metrics between two relays at each end of a QKD relay may be determined by number of secret key bits exchanged between two relays); and 
when the processor determines that another service request has not been allocated on the respective path and there is no plan to allocate another service request on the respective path, determining the quantity of the inventory quantum keys currently shared by the two adjacent key nodes as a first quantity of inventory quantum keys shared by the two adjacent key nodes (Fig. 3 and para 35, line 1-8 and para 43, line 1-14; a node may send reservation requests to nodes along a selected path where link metrics between two relays at each end of a QKD relay may be determined by number of secret key bits exchanged between two relays); or 
when the processor determines that another service request has been allocated on the respective path or there is a plan to allocate another service request on the respective path, determining a quantum key consumption quantity, corresponding to the another service request, of the two adjacent key nodes, and determining a difference between the quantity of the inventory quantum keys currently shared by the two adjacent key nodes and the quantum key consumption quantity corresponding to the another service request as a first quantity of inventory quantum keys shared by the two adjacent key nodes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for determining number of secret key bits exchanged between two QKD relays.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 19, Sasaki, Pearson, and Takahashi teach apparatus of claim 14.
Sasaki teaches the processor is further configured to, for each of the Z service requests (section 2: Outline, para 4, line 8-12 and para 5, line 12-15; key management server (KMS) receives a request for QKD end points in a routing table from trusted nodes), perform following operations:  
HW 85o38537USo6Page 14 of 23determining, by the processor from the centralized management and control network based on the topology information of the M key nodes, paths from the source key node to the destination key node of the respective service request, to obtain a first path set (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS determines QKD end points in a routing table, receives key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link); and 
Sasaki does not teach determining, by the processor from the first path set, Q second paths that meet a first condition corresponding to the quantum key consumption parameter, wherein Q is an integer greater than or equal to 0; and
Pearson teaches determining, by the processor from the first path set, Q second paths that meet a first condition corresponding to the quantum key consumption parameter, wherein Q is an integer greater than or equal to 0 (Fig. 4A and para 46, line 1-11; employ algorithms, where link metrics are constructed for each end-to-end links between nodes, for computing the best paths (e.g. least cost) for key transport through QKD network 115); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide link metrics for computing the best paths (e.g. least cost) for key transport.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Sasaki and Pearson do not teach wherein when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, the first condition corresponding to the quantum key consumption parameter is: P+Pm+wm*t ≥ K; or 
wherein when the quantum key consumption parameter comprises a service's key consumption speed V, the first condition corresponding to the quantum key consumption parameter is: wm ≥ V; and 
Takahashi teaches wherein when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, the first condition corresponding to the quantum key consumption parameter is: P+Pm+wm*t ≥ K; or 
wherein when the quantum key consumption parameter comprises a service's key consumption speed V, the first condition corresponding to the quantum key consumption parameter is: wm ≥ V (para 22, line 1-2 and line 7-10; in a quantum cryptographic communication system, the exchange and the relay of an key cannot be performed at a speed equal to or larger than the number of the shared link keys or the speed of sharing the link keys); and
wm is a quantum key generation speed of the minimum-edge-weight node pair on the path (para 22, line 1-2 and line 7-10; the exchange and the relay of an key cannot be performed at a speed equal to or larger than the number of the shared link keys or the speed of sharing the link keys).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide for determining the number of shared link keys or the speed of sharing the link keys when performing the exchange and the relay of keys.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Sasaki does not teach wherein P is a quantity of inventory quantum keys between the source key node and the destination key node, Pm is a quantity of inventory quantum keys of a minimum-edge-weight node pair on a path, and 
Pearson teaches wherein P is a quantity of inventory quantum keys between the source key node and the destination key node, Pm is a quantity of inventory quantum keys of a minimum-edge-weight node pair on a path (Fig. 3 and para 43, line 1-14 and para 46, line 5-19; link metrics along a selected path, where link metrics between two relays at each end of a QKD relay may be determined by number of secret key bits exchanged between two relays, and a node employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H), and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide link metrics based on number of secret key bits exchanged between two relays.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 20, Sasaki, Pearson, and Takahashi teach apparatus of claim 19.
Sasaki teaches determine, based on the key relay path, a key relay instruction corresponding to a service request (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes and implements code for managing the provision of secure paths)
	Sasaki does not teach when Q is equal to 1, determine, by the processor, a second path as a key relay path; or
when Q is greater than 1, determine, by the processor, a minimum-edge-weight node pair on each second path and an edge weight of the minimum-edge-weight node pair, determine a minimum-edge-weight node pair with a maximum edge weight from minimum-edge-weight node pairs of all the second paths, determine, as a key relay path, a HW 85o38537USo6Page 15 of 23second path corresponding to the minimum-edge-weight node pair with the maximum edge weight, and determine, based on the key relay path, a key relay instruction corresponding to a service request.
	Pearson teaches when Q is equal to 1, determine, by the processor, a second path as a key relay path (para 46, line 17-22 and para 47, line 1-9; a first disjoint path may be determined that includes QKD relays 205A, 205B, 205C, 205D, and 205H); or
when Q is greater than 1, determine, by the processor, a minimum-edge-weight node pair on each second path and an edge weight of the minimum-edge-weight node pair, determine a minimum-edge-weight node pair with a maximum edge weight from minimum-edge-weight node pairs of all the second paths, determine, as a key relay path, a HW 85o38537USo6Page 15 of 23second path corresponding to the minimum-edge-weight node pair with the maximum edge weight, and determine, based on the key relay path, a key relay instruction corresponding to a service request.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for another path for transporting keys across QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 21, Sasaki, Pearson, and Takahashi teach apparatus of claim 19.
Sasaki does not teach when Q is equal to 0, determine, by the processor, S paths from in-the first path set, to obtain a third path set, wherein S is an integer greater than or equal to 2, and any two paths comprised in the third path set do not have an overlapping edge; and
Pearson teaches when Q is equal to 0, determine, by the processor, S paths from in-the first path set, to obtain a third path set, wherein S is an integer greater than or equal to 2, and any two paths comprised in the third path set do not have an overlapping edge (Fig. 4B and para 47, line 1-11; two or more disjoint paths are determined for transporting end-to-end secret keys across QKD network, where a first disjoint path includes QKD relays 205A, 205B, 205C, 205D, and 205H and a second disjoint path includes QKD relays 205A, 205E, 205F, 205G, and 205H); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for another group of paths for transporting keys across QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Sasaki and Pearson do not teach when the processor determines that the S paths meet a second condition corresponding to the quantum key consumption parameter, determine the S paths as key relay paths, and determine, based on the key relay paths, a key relay instruction corresponding to a service request; 
wherein when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, the second condition corresponding to the quantum key consumption parameter is:  
    PNG
    media_image4.png
    40
    179
    media_image4.png
    Greyscale
; or
wherein when the quantum key consumption parameter comprises a service's key consumption speed V, the second condition corresponding to the quantum key consumption parameter is: 
    PNG
    media_image5.png
    37
    103
    media_image5.png
    Greyscale
, wherein a value range of i is [1,S], Pi is a quantity of inventory quantum keys of a minimum-edge-weight node pair on an ith path, and wi is a quantum key generation speed of the minimum-edge-weight node pair on the ith path.
Takahashi teaches when the processor determines that the S paths meet a second condition corresponding to the quantum key consumption parameter, determine the S paths as key relay paths, and determine, based on the key relay paths, a key relay instruction corresponding to a service request; wherein when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, the second condition corresponding to the quantum key consumption parameter is:  
    PNG
    media_image4.png
    40
    179
    media_image4.png
    Greyscale
; or
wherein when the quantum key consumption parameter comprises a service's key consumption speed V, the second condition corresponding to the quantum key consumption parameter is: 
    PNG
    media_image5.png
    37
    103
    media_image5.png
    Greyscale
, wherein a value range of i is [1,S], Pi is a quantity of inventory quantum keys of a minimum-edge-weight node pair on an ith path, and wi is a quantum key generation speed of the minimum-edge-weight node pair on the ith path (Fig. 5 and para 22, line 1-10 and para 67, line 1-11; in a quantum cryptographic communication system with different possible paths and where key consumption is held down, the exchange and the relay of an key cannot be performed at a speed equal to or larger than the number of the shared link keys or the speed of sharing the link keys).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide for determining the number of shared link keys or the speed of sharing the link keys when performing the exchange and the relay of keys.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Regarding claim 22, Sasaki, Pearson, and Takahashi teach apparatus of claim 21.
Sasaki does not teach when the processor determines that any two paths in the first path set do not have an overlapping edge, determine that all the paths comprised in the first path set are the S paths;  HW 85o38537USo6Page 16 of 23or 
when the processor determines that at least two paths in the first path set have an overlapping edge, determine, for each overlapping edge in the first path set, T paths corresponding to a respective overlapping edge, and use, as one of the S paths, a path corresponding to a minimum-edge-weight node pair with a maximum edge weight in the T paths, wherein T is an integer greater than or equal to 2.
	Pearson teaches when the processor determines that any two paths in the first path set do not have an overlapping edge, determine that all the paths comprised in the first path set are the S paths (Fig. 4B and para 47, line 1-11; two or more disjoint paths are determined for transporting end-to-end secret keys across QKD network, where a first disjoint path includes QKD relays 205A, 205B, 205C, 205D, and 205H and a second disjoint path includes QKD relays 205A, 205E, 205F, 205G, and 205H);  HW 85o38537USo6Page 16 of 23or 
when the processor determines that at least two paths in the first path set have an overlapping edge, determine, for each overlapping edge in the first path set, T paths corresponding to a respective overlapping edge, and use, as one of the S paths, a path corresponding to a minimum-edge-weight node pair with a maximum edge weight in the T paths, wherein T is an integer greater than or equal to 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide for another group of paths for transporting keys across QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
Regarding claim 23, Sasaki, Pearson, and Takahashi teach apparatus of claim 21.
Sasaki does not teach determine, by the processor, a quantum key consumption quantity Li corresponding to each key node on an ith path of the S paths, wherein when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, Li=(Pi+wi*t)-R, wherein R is a quantity of remaining keys of a minimum-edge-weight node pair on each path in the third path set, and 
    PNG
    media_image3.png
    37
    229
    media_image3.png
    Greyscale
.
Pearson teaches determine, by the processor, a quantum key consumption quantity Li corresponding to each key node on an ith path of the S paths, wherein when the quantum key consumption parameter comprises a total key consumption quantity K and service duration t, Li=(Pi+wi*t)-R, wherein R is a quantity of remaining keys of a minimum-edge-weight node pair on each path in the third path set, and 
    PNG
    media_image3.png
    37
    229
    media_image3.png
    Greyscale
 (para 43, line 1-14 and para 46, line 1-11; employ standard algorithms for computing the best paths (e.g. least cost) for key transport through QKD network, where link metric may be determined by a function of a number of secret key bits exchanged between two relays at each end, rates of change in a number of secret bits shared between two relays, a time series average of a number of secret bits shared between two relays, and/or predictions of a number of shared secret bits that will be available at two relays interconnected by a respective link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide algorithms for computing the best paths (e.g. least cost) for key transport through QKD network.  Doing so would allow for the transmission of secret keys from one end of a QKD network to another, as recognized by Pearson.
4.	Claims 11-12, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Pearson, Takahashi, and Wellbrock et al. (US Pub. 2012/0195428), hereinafter Wellbrock, filed on Jan. 31, 2011.
	Regarding claim 11, Sasaki teaches a method comprising: 
reporting, by a key node of M key nodes in a centralized management and control network, topology information of the key node to a centralized controller of the centralized management and control network, the centralized management and control network HW 85o38537USo6Page 8 of 23comprising N service nodes configured to communicate services with one another, and each of the N service nodes corresponding to one of the M key nodes, wherein the M key nodes are configured to provide quantum keys to the N service nodes, and both N and M are integers greater than or equal to 2 (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; key management server (KMS), which is the centralized network management that coordinates and oversees all links in the network, receives a request for QKD end points in a routing table from trusted nodes as well as key generation rate and key usage from trusted nodes, and manages the provision of secure paths where a secure key can be relayed from one node to a second node by a QKD link);
Sasaki does not teach wherein the topology information of the key node comprises an identifier of each key node in the network, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes on each path from a source key node to a destination key node
Pearson teaches wherein the topology information of the key node comprises an identifier of each key node in the network, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes on each path from a source key node to a destination key node (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics, including number of secret key bits exchanged and rates of number of secret bits shared between two relays, associated with every link between every node in QKD network 115, where the node employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for nodes along a shortest path from one node to another and link metrics for two relays in a link.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki and Pearson do not teach wherein a larger edge weight corresponding to two key nodes indicates a stronger quantum key providing capability of the two key nodes; and
Takahashi teaches HW 85o38537USo6Page 10 of 23wherein a larger edge weight corresponding to two key nodes indicates a stronger quantum key providing capability of the two key nodes (para 22, line 1-21 and para 29, line 1-8; a node selects a path in which depletion of the link keys is avoided and the consumption of keys in the entire communication system is held down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide avoiding the depletion of keys in a link within a path and keeping key consumption down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Sasaki does not teach wherein each path comprises one minimum-edge-weight node pair comprising two key nodes with a minimum edge weight on a respective path.
Pearson teaches wherein each path comprises one minimum-edge-weight node pair comprising two key nodes with a minimum edge weight on a respective path (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics, including number of secret key bits exchanged and rates of number of secret bits shared between two relays, and employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for nodes along a shortest path from one node to another and link metrics for two relays in a link.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki teaches receiving, by the key node, a key relay instruction delivered by the centralized controller (section 2: Outline, para 4, line 1-13; a trusted node performs key relay under the coordination of the KMS, which implements code for provision of secure paths), wherein the key relay instruction is determined based on end points corresponding to each of Z service requests, a quantum key consumption requirement of each of the Z service requests including a quantum key consumption parameter, and topology information of the M key nodes in the centralized management and control network, Z is an integer greater than or equal to 1 (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link); and
Sasaki does not teach identifier of the source service node and an identifier of the destination service node
Pearson teaches identifier of the source service node and an identifier of the destination service node (para 35, line 4-8 and para 65, line 1-11; QKD neighbor database 77 may include node identifier 805 for each of the QKD relays, where the QKD relays include source and destination nodes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for the source and destination nodes.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki teaches performing, by the key node, quantum key relay based on the key relay instruction delivered by the centralized controller (section 2: Outline, para 4, line 1-13; a trusted node performs key relay under the coordination of the KMS, which implements code for provision of secure paths where a secure key can be relayed from one node to a second node using QKD link); and 
the key node comprises any one of a first key node, a second key node, a third key node, and a fourth key node (section 2: Outline, para 4, line 1-13; a secured key shared with one node to a second node),
Sasaki, Pearson, and Takahashi do not teach wherein the key relay instruction indicates any one or more of following content: 
the first key node determines, as a quantum key shared by the first key node and a destination key node, a determined first target quantum key shared by the first key node and a next-hop key node of the first key node; 
the second key node determines a second target quantum key shared by the second key node and a previous-hop key node of the second key node, encrypts the second target quantum key by using a first encryption and decryption quantum key shared by the second key node and a next-hop key node of the second key node, and transmits the encrypted second target quantum key to the next-hop key node of the second key node; 
the third key node determines a second encryption and decryption quantum key shared by the third key node and a previous-hop key node of the third key node, decrypts an obtained encrypted third target quantum key by using the second encryption and decryption quantum key, encrypts the third target quantum key by using a third encryption and decryption quantum key shared by the third key node and a next-hop key node of the third key node, and transmits the obtained encrypted third target quantum key to the next-hop key node of the third key node; and 
the fourth key node determines a fourth encryption and decryption quantum key shared by the fourth key node and a previous-hop key node of the fourth key node, and decrypts an obtained HW 85o38537USo6Page 9 of 23encrypted fourth target quantum key by using the fourth encryption and decryption quantum key, to obtain a target quantum key.
Wellbrock teaches wherein the key relay instruction indicates any one or more of following content: 
the first key node determines, as a quantum key shared by the first key node and a destination key node, a determined first target quantum key shared by the first key node and a next-hop key node of the first key node (Fig. 7 and para 27, line 1-9 and para 36, line 1-11; quantum key device (QKG) Alice and QKG 2 generate a first key (Key 1), which QKG Alice will use to communicate with destination QKG Bob); 
the second key node determines a second target quantum key shared by the second key node and a previous-hop key node of the second key node, encrypts the second target quantum key by using a first encryption and decryption quantum key shared by the second key node and a next-hop key node of the second key node, and transmits the encrypted second target quantum key to the next-hop key node of the second key node (Fig. 7 and para 37, line 1-11; following generation of Key 1 by QKG Alice and QKG 2, QKG 2 and QKG 3 generate Key 2 which will allow QKG 2 to encrypt Key 1 using Key 2 and transmits it to QKG 3); 
the third key node determines a second encryption and decryption quantum key shared by the third key node and a previous-hop key node of the third key node, decrypts an obtained encrypted third target quantum key by using the second encryption and decryption quantum key, encrypts the third target quantum key by using a third encryption and decryption quantum key shared by the third key node and a next-hop key node of the third key node, and transmits the obtained encrypted third target quantum key to the next-hop key node of the third key node (Fig. 7 and para 37, line 12-22; after QKG 3 decodes Key 1 using Key 2, QKG 3 and QKG n generate Key n-1 which will allow QKG 3 to encrypt Key 1 using Key n-1 and transmits it to QKG n); and 
the fourth key node determines a fourth encryption and decryption quantum key shared by the fourth key node and a previous-hop key node of the fourth key node, and decrypts an obtained HW 85o38537USo6Page 9 of 23encrypted fourth target quantum key by using the fourth encryption and decryption quantum key, to obtain a target quantum key (Fig. 7 and para 38, line 1-15; after QKG n and QKG Bob generates Key n, QKG Bob decodes the encrypted communication from QKG n using Key n to obtain Key 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Pearson, and Takahashi to incorporate the teachings of Wellbrock to provide multiple quantum key devices that perform encryption and decryption in sequence.  Doing so would allow for quantum key distribution between Alice and Bob, as recognized by Wellbrock.
Regarding claim 12, Sasaki, Pearson, Takahashi, and Wellbrock teach method of claim 11.
Sasaki teaches the key relay instruction (section 2: Outline, para 4, line 7-13; the KMS implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link) 
Sasaki, Pearson, and Takahashi do not teach further indicates any one or more of following content: 
a key bit length of the first target quantum key, a key bit length of the second target quantum key, a key bit length of the third target quantum key, a key bit length of the fourth target quantum key, a key bit length of the first encryption and decryption quantum key, a key bit length of the second encryption and decryption quantum key, a key bit length of the third encryption and decryption quantum key, and a key bit length of the fourth encryption and decryption quantum key; 
a key relay rate between the key node and the previous-hop key node of the key node; 
a key relay rate between the key node and the next-hop key node of the key node; 
key relay duration between the key node and the previous-hop key node of the key node; 
key relay duration between the key node and the next-hop key node of the key node; 
a key relay amount between the key node and the previous-hop key node of the key node; and 
a key relay amount between the key node and the next-hop key node of the key node.
Wellbrock teaches further indicates any one or more of following content: 
a key bit length of the first target quantum key, a key bit length of the second target quantum key, a key bit length of the third target quantum key, a key bit length of the fourth target quantum key, a key bit length of the first encryption and decryption quantum key, a key bit length of the second encryption and decryption quantum key, a key bit length of the third encryption and decryption quantum key, and a key bit length of the fourth encryption and decryption quantum key; 
a key relay rate between the key node and the previous-hop key node of the key node; 
a key relay rate between the key node and the next-hop key node of the key node; 
key relay duration between the key node and the previous-hop key node of the key node; 
key relay duration between the key node and the next-hop key node of the key node; 
a key relay amount between the key node and the previous-hop key node of the key node (QKG 3 receives Key 1 encrypted using Key 2 from QKG 2); and 
a key relay amount between the key node and the next-hop key node of the key node (QKG 3 transmit Key 1 encrypted using Key n-1 to QKG n).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Pearson, and Takahashi to incorporate the teachings of Wellbrock to provide multiple quantum key devices that perform encryption and decryption in sequence.  Doing so would allow for quantum key distribution between Alice and Bob, as recognized by Wellbrock.
Regarding claim 24, Sasaki teaches a key node of a centralized management and control network, comprising a transceiver, a key pool, and a key relay processor, wherein the centralized management and control network comprises a centralized controller, N service nodes configured to communicate services with one another, and M key nodes configured to provide quantum keys to the N service nodes, wherein each of the N service nodes corresponds to one of the M key nodes, and both N and M are integers greater than or equal to 2 (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; key management server (KMS), which is the centralized network management that coordinates and oversees all links in the network, receives a request for QKD end points in a routing table from trusted nodes  as well as key generation and key usage, and manages the provision of secure paths where a secure key can be relayed from one node to a second node by a QKD link); 
the key pool is configured to store a quantum key (section 2: Outline, para 4, line 1-13; a trusted node stores key materials for further use in QKD link);  
HW 85o38537USo6Page 17 of 23the transceiver is configured to: report topology information of the key node to the centralized controller, and receive a key relay instruction delivered by the centralized controller (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; a trusted node sends key generation rate, key usage during encryption and decryption, and other key materials to the KMS),
 Sasaki does not teach wherein the topology information of the key node comprises an identifier of each key node in the network, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes on each path from a source key node to a destination key node
Pearson teaches wherein the topology information of the key node comprises an identifier of each key node in the network, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes on each path from a source key node to a destination key node (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics, including number of secret key bits exchanged and rates of number of secret bits shared between two relays, associated with every link between every node in QKD network 115, where the node employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for nodes along a shortest path from one node to another and link metrics for two relays in a link.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki and Pearson do not teach wherein a larger edge weight corresponding to two key nodes indicates a stronger quantum key providing capability of the two key nodes; and
Takahashi teaches HW 85o38537USo6Page 10 of 23wherein a larger edge weight corresponding to two key nodes indicates a stronger quantum key providing capability of the two key nodes (para 22, line 1-21 and para 29, line 1-8; a node selects a path in which depletion of the link keys is avoided and the consumption of keys in the entire communication system is held down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide avoiding the depletion of keys in a link within a path and keeping key consumption down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Sasaki does not teach wherein each path comprises one minimum-edge-weight node pair comprising two key nodes with a minimum edge weight on a respective path.
Pearson teaches wherein each path comprises one minimum-edge-weight node pair comprising two key nodes with a minimum edge weight on a respective path (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics, including number of secret key bits exchanged and rates of number of secret bits shared between two relays, and employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for nodes along a shortest path from one node to another and link metrics for two relays in a link.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki teaches the key relay processor is configured to perform quantum key relay based on the key relay instruction delivered by the centralized controller (section 2: Outline, para 4, line 1-13; a trusted node performs key relay under the coordination of the KMS, which implements code for provision of secure paths where a secure key can be relayed from one node to a second node using QKD link), wherein the key relay instruction is determined based on end points corresponding to each of Z service requests, a quantum key consumption requirement of each of the Z service requests including a quantum key consumption parameter required by each service request, and topology information of the M key nodes in the centralized management and control network, Z is an integer greater than or equal to 1 (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link); and
Sasaki does not teach identifier of the source service node and an identifier of the destination service node
the key relay processor comprises any one of a first key relay processor, a second key relay processor, a third key relay processor and a fourth key relay processor, and the key node comprises any one of a first key node, a second key node, a third key node and a fourth key node,
Pearson teaches identifier of the source service node and an identifier of the destination service node (para 35, line 4-8 and para 65, line 1-11; QKD neighbor database 77 may include node identifier 805 for each of the QKD relays, where the QKD relays include source and destination nodes)
the key relay processor comprises any one of a first key relay processor, a second key relay processor, a third key relay processor and a fourth key relay processor, and the key node comprises any one of a first key node, a second key node, a third key node and a fourth key node (para 57, line 1-8; QKD endpoints as part of QKD relay may include a processing unit 605),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for the source and destination nodes and QKD endpoints as part of QKD relay may include a processing unit.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.HW 85038537USo6Page 16 of 27
Sasaki, Pearson, and Takahashi do not teach wherein the key relay instruction indicates any one or more of following content: 
the first key relay processor determines, as a quantum key shared by the first key node and a destination key node, a determined first target quantum key shared by the first key node and a next- hop key node of the first key node; 
the second key relay processor determines a second target quantum key shared by the second key node and a previous-hop key node of the second key node, encrypts the second target quantum key by using a first encryption and decryption quantum key shared by the second key node and a next-hop key node of the second key node, and transmits the encrypted second target quantum key to the next-hop key node of the second key node; 
the third key relay processor determines a second encryption and decryption quantum key shared by the third key node and a previous-hop key node of the third key node, decrypts an obtained encrypted third target quantum key by using the second encryption and decryption quantum key, encrypts the third target quantum key by using a third encryption and decryption quantum key shared by the third key node and a next-hop key node of the third key node, and transmits the obtained encrypted third target quantum key to the next-hop key node of the third key node; and 
the fourth key relay processor determines a fourth encryption and decryption quantum key shared by the fourth key node and a previous-hop key node of the fourth key node, and decrypts an obtained encrypted fourth target quantum key by using the fourth encryption and decryption quantum key, to obtain a target quantum key.
Wellbrock teaches wherein the key relay instruction indicates any one or more of following content: 
the first key relay processor determines, as a quantum key shared by the first key node and a destination key node, a determined first target quantum key shared by the first key node and a next- hop key node of the first key node (Fig. 7 and para 27, line 1-9 and para 36, line 1-11; quantum key device (QKG) Alice and QKG 2 generate a first key (Key 1), which QKG Alice will use to communicate with destination QKG Bob); 
the second key relay processor determines a second target quantum key shared by the second key node and a previous-hop key node of the second key node, encrypts the second target quantum key by using a first encryption and decryption quantum key shared by the second key node and a next-hop key node of the second key node, and transmits the encrypted second target quantum key to the next-hop key node of the second key node (Fig. 7 and para 37, line 1-11; following generation of Key 1 by QKG Alice and QKG 2, QKG 2 and QKG 3 generate Key 2 which will allow QKG 2 to encrypt Key 1 using Key 2 and transmits it to QKG 3); 
the third key relay processor determines a second encryption and decryption quantum key shared by the third key node and a previous-hop key node of the third key node, decrypts an obtained encrypted third target quantum key by using the second encryption and decryption quantum key, encrypts the third target quantum key by using a third encryption and decryption quantum key shared by the third key node and a next-hop key node of the third key node, and transmits the obtained encrypted third target quantum key to the next-hop key node of the third key node (Fig. 7 and para 37, line 12-22; after QKG 3 decodes Key 1 using Key 2, QKG 3 and QKG n generate Key n-1 which will allow QKG 3 to encrypt Key 1 using Key n-1 and transmits it to QKG n); and 
the fourth key relay processor determines a fourth encryption and decryption quantum key shared by the fourth key node and a previous-hop key node of the fourth key node, and decrypts an obtained encrypted fourth target quantum key by using the fourth encryption and decryption quantum key, to obtain a target quantum key (Fig. 7 and para 38, line 1-15; after QKG n and QKG Bob generates Key n, QKG Bob decodes the encrypted communication from QKG n using Key n to obtain Key 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Pearson, and Takahashi to incorporate the teachings of Wellbrock to provide multiple quantum key devices that perform encryption and decryption in sequence.  Doing so would allow for quantum key distribution between Alice and Bob, as recognized by Wellbrock.
Regarding claim 25, Sasaki, Pearson, Takahashi, and Wellbrock teach apparatus of claim 24.
Sasaki teaches the key relay instruction (section 2: Outline, para 4, line 7-13; the KMS implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link) 
Sasaki, Pearson, and Takahashi do not teach further indicates any one or more of following content: 
a key bit length of the first target quantum key, a key bit length of the second target quantum key, a key bit length of the third target quantum key, a key bit length of the fourth target quantum key, a key bit length of the first encryption and decryption quantum key, a key bit length of the second encryption and decryption quantum key, a key bit length of the third encryption and decryption quantum key, and a key bit length of the fourth encryption and decryption quantum key; 
a key relay rate between the key node and the previous-hop key node of the key node; 
a key relay rate between the key node and the next-hop key node of the key node; 
key relay duration between the key node and the previous-hop key node of the key node; 
key relay duration between the key node and the next-hop key node of the key node; 
a key relay amount between the key node and the previous-hop key node of the key node; and 
a key relay amount between the key node and the next-hop key node of the key node.
Wellbrock teaches further indicates any one or more of following content: 
a key bit length of the first target quantum key, a key bit length of the second target quantum key, a key bit length of the third target quantum key, a key bit length of the fourth target quantum key, a key bit length of the first encryption and decryption quantum key, a key bit length of the second encryption and decryption quantum key, a key bit length of the third encryption and decryption quantum key, and a key bit length of the fourth encryption and decryption quantum key; 
a key relay rate between the key node and the previous-hop key node of the key node; 
a key relay rate between the key node and the next-hop key node of the key node; 
key relay duration between the key node and the previous-hop key node of the key node; 
key relay duration between the key node and the next-hop key node of the key node; 
a key relay amount between the key node and the previous-hop key node of the key node (QKG 3 receives Key 1 encrypted using Key 2 from QKG 2); and 
a key relay amount between the key node and the next-hop key node of the key node (QKG 3 transmit Key 1 encrypted using Key n-1 to QKG n.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Pearson, and Takahashi to incorporate the teachings of Wellbrock to provide multiple quantum key devices that perform encryption and decryption in sequence.  Doing so would allow for quantum key distribution between Alice and Bob, as recognized by Wellbrock.
Regarding claim 27, Sasaki does not teach a non-transitory computer readable medium, wherein the non- transitory computer readable medium stores a computer executable instruction, and when the computer executable instruction is invoked by a computer, the computer performs a method comprising: 
	Pearson teaches a non-transitory computer readable medium, wherein the non- transitory computer readable medium stores a computer executable instruction, and when the computer executable instruction is invoked by a computer (para 58, line 1-11; memory may include RAM or ROM that provides storage of data and instructions for use by processing unit), the computer performs a method comprising:
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide memory that provides storage of data and instructions for use by processing unit.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
	Sasaki teaches reporting, by a key node of M key nodes in a centralized management and control network, topology information of the key node to a centralized controller of the centralized management and control network, the centralized management and control network comprising N service nodes configured to communicate services with one another, and each of the N service nodes corresponding to one of the M key nodes, wherein the M key nodes are configured to provide quantum keys to the N service nodes, and both N and M are integers greater than or equal to 2 (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; key management server (KMS), which is the centralized network management that coordinates and oversees all links in the network, receives a request for QKD end points in a routing table from trusted nodes and manages the provision of secure paths where a secure key can be relayed from one node to a second node by a QKD link);
Sasaki does not teach wherein the topology information of the key node comprises an identifier of each key node in the network, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes on each path from a source key node to a destination key node
Pearson teaches wherein the topology information of the key node comprises an identifier of each key node in the network, a status of a quantum link between each key node and one or more other key nodes indicating whether the quantum link is operable, and an edge weight of two adjacent key nodes on each path from a source key node to a destination key node (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics, including number of secret key bits exchanged and rates of number of secret bits shared between two relays, associated with every link between every node in QKD network 115, where the node employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for nodes along a shortest path from one node to another and link metrics for two relays in a link.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki and Pearson do not teach wherein a larger edge weight corresponding to two key nodes indicates a stronger quantum key providing capability of the two key nodes; and
Takahashi teaches HW 85o38537USo6Page 10 of 23wherein a larger edge weight corresponding to two key nodes indicates a stronger quantum key providing capability of the two key nodes (para 22, line 1-21 and para 29, line 1-8; a node selects a path in which depletion of the link keys is avoided and the consumption of keys in the entire communication system is held down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki and Pearson to incorporate the teachings of Takahashi to provide avoiding the depletion of keys in a link within a path and keeping key consumption down by regulating the sharing speed of keys above a lowest sharing speed between a plurality of nodes.  Doing so would take into account bottleneck of key resource in determining path selection, as recognized by Takahashi.
Sasaki does not teach wherein each path comprises one minimum-edge-weight node pair comprising two key nodes with a minimum edge weight on a respective path.
Pearson teaches wherein each path comprises one minimum-edge-weight node pair comprising two key nodes with a minimum edge weight on a respective path (Fig. 4A and para 43, line 1-16 and para 46, line 5-19; a node receives link metrics, including number of secret key bits exchanged and rates of number of secret bits shared between two relays, and employs an algorithm allowing any node in QKD network 115 to determine a single shortest path from itself to any other node for transporting secret keys from node A to node H).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for nodes along a shortest path from one node to another and link metrics for two relays in a link.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki teaches receiving, by the key node, a key relay instruction delivered by the centralized controller (section 2: Outline, para 4, line 1-13; a trusted node performs key relay under the coordination of the KMS, which implements code for provision of secure paths); and 
performing, by the key node, quantum key relay based on the key relay instruction delivered by the centralized controller (section 2: Outline, para 4, line 1-13; a trusted node performs key relay under the coordination of the KMS, which implements code for provision of secure paths where a secure key can be relayed from one node to a second node using QKD link), wherein the key relay instruction is determined based on end points corresponding to each of Z service requests, a quantum key consumption requirement of each of the Z service requests including a quantum key consumption parameter, and topology information of the M key nodes in the centralized management and control network, Z is an integer greater than or equal to 1 (section 2: Outline, para 4, line 1-13 and para 5, line 12-15; the KMS receives a request for QKD end points in a routing table from trusted nodes, as well as key generation rate and key usage from trusted nodes, and implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link); and
Sasaki does not teach identifier of the source service node and an identifier of the destination service node
Pearson teaches identifier of the source service node and an identifier of the destination service node (para 35, line 4-8 and para 65, line 1-11; QKD neighbor database 77 may include node identifier 805 for each of the QKD relays, where the QKD relays include source and destination nodes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to incorporate the teachings of Pearson to provide node identifiers for the source and destination nodes.  Doing so would allow for the transmission of reservation requests along a selected path through the QKD network, as recognized by Pearson.
Sasaki teaches the key node comprises any one of a first key node, a second key node, a third key node, and a fourth key node (section 2: Outline, para 4, line 1-13; a secured key shared with one node to a second node)
Sasaki, Pearson, and Takahashi do not teach wherein the key relay instruction indicates any one or more of following content: 
the first key node determines, as a quantum key shared by the first key node and a destination key node, a determined first target quantum key shared by the first key node and a next-hop key node of the first key node; 
the second key node determines a second target quantum key shared by the second key node and a previous-hop key node of the second key node, encrypts the second target quantum key by using a first encryption and decryption quantum key shared by the second key node and a next-hop key node of the second key node, and transmits the encrypted second target quantum key to the next-hop key node of the second key node; 
the third key node determines a second encryption and decryption quantum key shared by the third key node and a previous-hop key node of the third key node, decrypts an obtained encrypted third target quantum key by using the second encryption and decryption quantum key, encrypts the third target quantum key by using a third encryption and decryption quantum key shared by the third key node and a next-hop key node of the third key node, and transmits the obtained encrypted third target quantum key to the next-hop key node of the third key node; and 
the fourth key node determines a fourth encryption and decryption quantum key shared by the fourth key node and a previous-hop key node of the fourth key node, and decrypts an obtained HW 85o38537USo6Page 9 of 23encrypted fourth target quantum key by using the fourth encryption and decryption quantum key, to obtain a target quantum key.
Wellbrock teaches wherein the key relay instruction indicates any one or more of following content: 
the first key node determines, as a quantum key shared by the first key node and a destination key node, a determined first target quantum key shared by the first key node and a next-hop key node of the first key node (Fig. 7 and para 27, line 1-9 and para 36, line 1-11; quantum key device (QKG) Alice and QKG 2 generate a first key (Key 1), which QKG Alice will use to communicate with destination QKG Bob); 
the second key node determines a second target quantum key shared by the second key node and a previous-hop key node of the second key node, encrypts the second target quantum key by using a first encryption and decryption quantum key shared by the second key node and a next-hop key node of the second key node, and transmits the encrypted second target quantum key to the next-hop key node of the second key node (Fig. 7 and para 37, line 1-11; following generation of Key 1 by QKG Alice and QKG 2, QKG 2 and QKG 3 generate Key 2 which will allow QKG 2 to encrypt Key 1 using Key 2 and transmits it to QKG 3); 
the third key node determines a second encryption and decryption quantum key shared by the third key node and a previous-hop key node of the third key node, decrypts an obtained encrypted third target quantum key by using the second encryption and decryption quantum key, encrypts the third target quantum key by using a third encryption and decryption quantum key shared by the third key node and a next-hop key node of the third key node, and transmits the obtained encrypted third target quantum key to the next-hop key node of the third key node (Fig. 7 and para 37, line 12-22; after QKG 3 decodes Key 1 using Key 2, QKG 3 and QKG n generate Key n-1 which will allow QKG 3 to encrypt Key 1 using Key n-1 and transmits it to QKG n); and 
the fourth key node determines a fourth encryption and decryption quantum key shared by the fourth key node and a previous-hop key node of the fourth key node, and decrypts an obtained HW 85o38537USo6Page 9 of 23encrypted fourth target quantum key by using the fourth encryption and decryption quantum key, to obtain a target quantum key (Fig. 7 and para 38, line 1-15; after QKG n and QKG Bob generates Key n, QKG Bob decodes the encrypted communication from QKG n using Key n to obtain Key 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Pearson, and Takahashi to incorporate the teachings of Wellbrock to provide multiple quantum key devices that perform encryption and decryption in sequence.  Doing so would allow for quantum key distribution between Alice and Bob, as recognized by Wellbrock.
Regarding claim 28, Sasaki, Pearson, Takahashi, and Wellbrock teach computer product of claim 27.
Sasaki teaches (section 2: Outline, para 4, line 7-13; the KMS implements code for managing the provision of secure paths where a secure key can be relayed from one node to a second node using QKD link) 
Sasaki, Pearson, and Takahashi do not teach further indicates any one or more of following content:
a key bit length of the first target quantum key, a key bit length of the second target quantum key, a key bit length of the third target quantum key, a key bit length of the fourth target quantum key, a key bit length of the first encryption and decryption quantum key, a key bit length of the second encryption and decryption quantum key, a key bit length of the third encryption and decryption quantum key, and a key bit length of the fourth encryption and decryption quantum key; 
a key relay rate between the key node and the previous-hop key node of the key node;  
HW 85o38537USo6Page 21 of 23a key relay rate between the key node and the next-hop key node of the key node; 
key relay duration between the key node and the previous-hop key node of the key node; 
key relay duration between the key node and the next-hop key node of the key node; 
a key relay amount between the key node and the previous-hop key node of the key node; and 
a key relay amount between the key node and the next-hop key node of the key node.
Wellbrock teaches further indicates any one or more of following content:
a key bit length of the first target quantum key, a key bit length of the second target quantum key, a key bit length of the third target quantum key, a key bit length of the fourth target quantum key, a key bit length of the first encryption and decryption quantum key, a key bit length of the second encryption and decryption quantum key, a key bit length of the third encryption and decryption quantum key, and a key bit length of the fourth encryption and decryption quantum key; 
a key relay rate between the key node and the previous-hop key node of the key node;  
HW 85o38537USo6Page 21 of 23a key relay rate between the key node and the next-hop key node of the key node; 
key relay duration between the key node and the previous-hop key node of the key node; 
key relay duration between the key node and the next-hop key node of the key node; 
a key relay amount between the key node and the previous-hop key node of the key node (QKG 3 receives Key 1 encrypted using Key 2 from QKG 2); and 
a key relay amount between the key node and the next-hop key node of the key node (QKG 3 transmit Key 1 encrypted using Key n-1 to QKG n).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki, Pearson, and Takahashi to incorporate the teachings of Wellbrock to provide multiple quantum key devices that perform encryption and decryption in sequence.  Doing so would allow for quantum key distribution between Alice and Bob, as recognized by Wellbrock.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts:  Maeda et al. (US Patent 8,204,231) discloses cryptographic key management method and device are provided by which cryptographic keys of multiple nodes can be managed easily and stably; Pearson et al. (US Patent 7,512,242) discloses transports a key between a first node (505) at one end of a path (500) through a quantum cryptographic key distribution (QKD) network to a second node (525) at an opposite end of the path (500); Wiseman et al. (US Patent 8,650,401) discloses performing quantum key distribution across a network involves a first node first agreeing a quantum key with a first intermediate node in the path, where the intermediate node exchanges a quantum signal with the next node in the path which is a targeted node.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492